DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 16-28 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed with respect to the indefiniteness rejections of claims 16-28 have been fully considered but they are not persuasive. Claim 16 still recites that the granular material is applied to the layer of (b) or (c). However, (b) and (c) are not layers but are rather process steps. Therefore, it is unclear what applicant intends to refer to with the language “layer of (b) or (c)”. Therefore, the claims remain indefinite. Additionally, a new search revealed new prior art applicable to the claims and new prior art rejections are presented below. Finally, applicant’s amendment has overcome the previous indefiniteness rejection of claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites applying the granular material to the layer of (b) or (c). However, (b) and (c) are steps regarding treatment of coating layers. It is unclear if the layer of (b) or (c) is intended to refer to the layers after steps (b) and (c) or the layers during steps (b) and (c) prior to curing or if it is intended to refer to both possibilities. Therefore, claim 16 is indefinite. The Examiner notes that this distinction is critical for searching and applying prior art. Note that one interpretation allows for the granular material to be applied as part of the coating (a feature that is well known in the prior art), whereas the other interpretation would require the granular material to be applied to the layer after the layer has already been applied to the substrate, potentially by sprinkling the material over the cured layer. Therefore, claim 16 is indefinite. Claims 17-28 depend from claim 16 and are indefinite for the same reasons. 
Claim 24 recites the primer composition is mixed with an additive composition prior to step (a) wherein the additive composition comprises 0.1-10 wt% of a photoinitiator based on total weight of the additive. First it is unclear as to what “the additive” refers to. Does the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
2.	Claims 16-19, 21-23 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hansson et al. (U.S. PGPUB No. 2003/0207083) in view of Tian et al. (U.S. PGPUB No. 2010/0276059).

I.	Regarding claims 16, 17, 21 and 26-28, Hansson teaches a process for preparing a decorative element (abstract) for a floor or wall element (claim 28) with a wear layer (abstract) comprising: applying a first layer of a liquid UV-curable primer coating composition to a wood substrate (0059 and claim 5); curing the first layer by UV radiation (0059); applying and curing additional liquid UV-curable layers onto the cured first layer (0059-0060); applying granular material having an average particle size of 70 microns to the first layer prior to complete curing thereof (0059); and applying and curing a final layer of a liquid UV-curable coating composition on top of the cured first and additional layers (0060). Hansson teaches generic UV-curable acrylic coating compositions (Example 1, 0058-0060), but fails to teach the compositions including the specific components as claimed and the process performed on-site.
	However, Tian teaches UV-curable acrylate resin based coating compositions for application as wear layers on floor coverings (abstract). Tian teaches the UV-curable coating composition comprising: a UV curable acrylate resin in an amount of 89%; a silica filler in an amount of 8%; a photoinitiator in an amount of 3%; and no solvent (Example 26, Table 6, page 9). Tian further teaches that the coating composition can comprise an effective amount of pigment (0016) and the coating can be applied and cured on-site (Figure 1, claim 39 and 0048). Therefore, it would have been obvious to one of ordinary skill in the art before the effective 

II.	Regarding claims 18 and 19, these claims recite additional limitations if the surface is plastic or mineral material. The claims do not actually require the surface to be plastic or mineral material. In this case, since the prior art teaches the surface is wood the prior art also makes obvious these claims as the additional limitations are moot as the prior art does not teach the alternative surface being plastic or mineral material.

III.	Regarding claims 22 and 23, Hansson in view of Tian teach all the limitations of claim 16, including the coating compositions comprising an effective amount of pigment (see Tian at 0016), but fail to teach the amount of pigment in each coating composition. However, the amount of pigment is a result-effective variable as altering the amount of pigment will alter the aesthetic appearance of the final cured coatings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

3.	Claims 16-20, 22, 23 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Cao et al. (U.S. PGPUB No. 2012/0148833) in view of Hansson.

I.	Regarding claims 16, 17, 20 and 25-28, Cao teaches a process for providing a coating to concrete flooring (abstract) comprising: applying a first layer of a liquid UV-curable primer to a surface of the concrete (0105-0109); curing the layer by irradiation with UV light (0105-0109); and applying a final UV finisher coating composition on top of the first layer and curing the final layer with UV radiation (0105-0109). Cao teaches the coating compositions comprising: a UV curable acrylate resin in an amount of 54.5% (Table 1, page 12); a filler in an amount of 20% (Table 1, page 12); a photoinitiator in an amount of 3% (Table 1, page 12); and no solvent (Table 1, page 12). Cao additionally teaches all the layers applied to a thickness of 5 mil (127 microns, see 0109). Finally, Cao teaches that further layers of the UV curable liquid composition may be applied and cured after the primer layer (0105). Cao fails to teach a step of applying a granular material having a particle size as claimed to the primer layer prior to curing thereof.
However, Hansson teaches a process for preparing a decorative element (abstract) for a floor or wall element (claim 28) with a wear layer (abstract) comprising: applying a first layer of a liquid UV-curable primer coating composition to a wood substrate (0059 and claim 5); curing the first layer by UV radiation (0059); applying additional liquid UV-curable layers onto the cured first layer (0059-0060); applying granular material having an average particle size of 70 microns to the first layer prior to complete curing thereof (0059); and applying a final layer of a liquid UV-curable coating composition on top of the cured first and additional layers (0060). Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
	
II.	Regarding claims 18 and 19, these claims recite additional limitations if the surface is plastic or mineral material. The claims do not actually require the surface to be plastic or mineral material. In this case, since the prior art teaches the surface is concrete the prior art also makes obvious these claims as the additional limitations are moot as the prior art does not teach the alternative surface being plastic or mineral material.

III.	Regarding claims 22 and 23, Cao in view of Hansson teach all the limitations of claim 16, including the coating compositions potentially comprising an amount of pigment (see Cao at 0100). Cao in view of Hansson fail to teach the exact range for the amount of pigment in the primer and finisher coating composition. However, Cao in view of Hansson teach that the pigment should be present in the coating compositions in an amount overlapping the claimed ranges (Cao at 0100). Furthermore, overlapping ranges are prima facie evidence of obviousness. Therefore, Cao in view of Hansson make obvious claims 22 and 23. 

Conclusion
	Claims 16-28 are pending.
	Claims 16-28 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/